              Case 6:18-ap-00098-KSJ        Doc 23    Filed 02/15/19     Page 1 of 20



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

In re:

TERRY HONG-YIN CHAN and,
JACQUELYN ANGIULLI CHAN,                                     Case No.: 6:18-bk-03297-KSJ
                                                             Chapter 7
                  Debtors.
___________________________________/

BAOYANG CHEN,

         Plaintiff,
vs.                                                          Adversary Proceeding No.
                                                             No. 6:18-ap-00098-KSJ
TERRY HONG-YIN CHAN and,
JACQUELYN ANGIULLI CHAN,

      Defendants.
____________________________________/

   ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT TO
 DETERMINE THE DISCHARGEABILITY OF DEBT PURSUANT TO 11 U.S.C. § 523

         Terry Hong-Yin Chan (“Mr. Chan”) and Jacquelyn Angiulli Chan (“Mrs.

Chan”)(collectively, the “Chans” or “Debtors”), by and through their undersigned counsel, hereby

answer the Amended Complaint to Determine the Dischargeability of Debt Pursuant to 11 U.S.C.

§ 523 (Doc. 22) (the “Complaint”), and state their Affirmative Defenses as follows:

                                 PARTIES AND JURISDICTION

         1.      Admitted for jurisdictional purposes only. Otherwise, denied.

         2.      Admitted for jurisdictional purposes only. Otherwise, denied.

         3.      Admitted for jurisdictional purposes only. Otherwise, denied.

         4.      Admitted for jurisdictional purposes only. Otherwise, denied.

                                 PROCEDURAL BACKGROUND

         5.      Admitted.
                Case 6:18-ap-00098-KSJ       Doc 23    Filed 02/15/19    Page 2 of 20



          6.      Admitted that the Ohio Action was pending as of the Petition Date. Otherwise,

denied.

          7.      The allegations set forth in the Ohio Action speak for themselves. Otherwise,

denied.

                               THE EB-5 INVESTMENT PROGRAM

          8.      Admitted that Plaintiff is a limited partner in GSC Opportunities, LP. Otherwise,

denied.

          9.      Without knowledge and, therefore, denied.

          10.     Without knowledge and, therefore, denied.

          11.     Without knowledge and, therefore, denied.

          12.     Without knowledge and, therefore, denied.

          13.     Admitted that Plaintiff invested $500,000 in GSC. Otherwise, denied.

                     GSC’S STRUCTURE AND PLAINTIFF’S INVESTMENT

          14.     Admitted.

          15.     Admitted that GSC OPP initially had two members, Mason Hill, LLC, and GSC

EB5 Investor, LLC. Otherwise, denied.

          16.     Admitted that GSC was marketed to foreign investors that wanted to use the EB-5

visa process. Otherwise, denied.

          17.     The document attached to Plaintiff’s Complaint as Exhibit A speaks for itself.

Otherwise, denied.

          18.     The document attached to the Complaint as Exhibit A speaks for itself. Otherwise,

denied.




                                                  2
                Case 6:18-ap-00098-KSJ        Doc 23   Filed 02/15/19    Page 3 of 20



                  a.     The document attached to the Complaint as Exhibit A speaks for itself.

                         Otherwise, denied.

                  b.     The document attached to the Complaint as Exhibit A speaks for itself.

                         Otherwise, denied.

                  c.     The document attached to the Complaint as Exhibit A speaks for itself.

                         Otherwise, denied.

                  d.     The document attached to the Complaint as Exhibit A speaks for itself.

                         Otherwise, denied.

                  e.     The document attached to the Complaint as Exhibit A speaks for itself.

                         Otherwise, denied.

                  f.     The document attached to the Complaint as Exhibit A speaks for itself.

                         Otherwise, denied.

          19.     The document attached to the Complaint as Exhibit A speaks for itself. Otherwise,

denied.

          20.     The document attached to Plaintiff’s Complaint as Exhibit B speaks for itself.

Otherwise, denied.

          21.     The document attached to the Complaint as Exhibit B speaks for itself. Otherwise,

denied.

                  a.       The document attached to the Complaint as Exhibit B speaks for itself.

                           Otherwise, denied.

                  b.       The document attached to the Complaint as Exhibit B speaks for itself.

                           Otherwise, denied.




                                                  3
                Case 6:18-ap-00098-KSJ       Doc 23    Filed 02/15/19    Page 4 of 20



                  c.       The document attached to the Complaint as Exhibit B speaks for itself.

                           Otherwise, denied.

                  d.       The document attached to the Complaint as Exhibit B speaks for itself.

                           Otherwise, denied.

                  e.       The document attached to the Complaint as Exhibit B speaks for itself.

                           Otherwise, denied.

                  f.       The document attached to the Complaint as Exhibit B speaks for itself.

                           Otherwise, denied.

          22.     The document attached to the Complaint as Exhibit B speaks for itself. Otherwise,

denied.

          23.     The document attached to the Complaint as Exhibit B speaks for itself. Otherwise,

denied.

          24.     The document attached to the Complaint as Exhibit B speaks for itself. Otherwise,

denied.

          25.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

          26.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

          27.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

          28.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.




                                                  4
             Case 6:18-ap-00098-KSJ      Doc 23     Filed 02/15/19    Page 5 of 20



       29.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

       30.     Denied.

       31.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

       32.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

       33.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

       34.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

       35.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

       36.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

       37.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

       38.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

       39.     The document attached to the Exhibit C attached to Plaintiff’s Complaint, speaks

for itself. Otherwise, denied.

       40.     Without knowledge and, therefore, denied.




                                               5
             Case 6:18-ap-00098-KSJ      Doc 23     Filed 02/15/19    Page 6 of 20



       41.     The document attached to the Exhibit C attached to Plaintiff’s Complaint, speaks

for itself. Otherwise, denied.

       42.     The document attached to Plaintiff’s Complaint as Exhibit C speaks for itself.

Otherwise, denied.

       43.     Admitted that Plaintiff signed a Counterpart Signature Page and Attestation.

Otherwise, denied.

                THE MATERIALS PROVIDED TO PLAINTIFF WERE FALSE

       44.     Denied.

       45.     The document attached to Plaintiff’s Complaint as Exhibit D speaks for itself.

Otherwise, denied.

       46.     Denied.

       47.     The document attached to Plaintiff’s Complaint as Exhibit D speaks for itself.

Otherwise, denied.

       48.      The document attached to Plaintiff’s Complaint as Exhibit D speaks for itself.

Otherwise, denied.

       49.      The document attached to Plaintiff’s Complaint as Exhibit D speaks for itself.

Otherwise, denied.

       50.      The document attached to Plaintiff’s Complaint as Exhibit D speaks for itself.

Otherwise, denied.

       51.     The document attached to Plaintiff’s Complaint as Exhibit E speaks for itself.

Otherwise, denied.

       52.     Denied.

       53.     Denied.




                                               6
             Case 6:18-ap-00098-KSJ       Doc 23     Filed 02/15/19   Page 7 of 20



       54.     Denied.

       55.     Denied.

                           GOLD STAR WITHDRAWS FROM GSC

       56.     Denied.

       57.     Admitted that EB-5 investor funds could not be released from escrow and used in

the project without I-526 petition approval. Otherwise, denied.

       58.     The document attached to Plaintiff’s Complaint as Exhibit F speaks for itself.

Otherwise, denied.

       59.      The document attached to Plaintiff’s Complaint as Exhibit F speaks for itself.

Otherwise, denied.

       60.      The document attached to Plaintiff’s Complaint as Exhibit F speaks for itself.

Otherwise, denied.

       61.     Admitted that GSC has not been dissolved. Otherwise, denied.

       62.     Admitted that Gold Star was informed it could not unilaterally dissolve GSC or

GSC OPP. Otherwise, denied.

       63.     Admitted that Gold Star withdrew from GSC OPP and GSC on or around

November 14, 2016. Otherwise, denied.

       64.     Denied.

       65.     Without knowledge and, therefore, denied.

       66.     Admitted that GSC’s funds were transferred to a GSC account at First Financial

bank on August 8, 2016. Otherwise, denied.

       67.     Denied.

       68.     Denied.




                                                7
                Case 6:18-ap-00098-KSJ       Doc 23     Filed 02/15/19     Page 8 of 20



          69.     Denied.

          70.     Denied.

          71.     Denied.

          72.     Denied.

          73.     Denied.

          74.     Denied.

          75.     Denied.

          76.     Denied.

          77.     Denied.

          78.     Denied.

          79.     Denied.

                     GSC CHANGES ITS FOCUS, THE CHANS LIE AGAIN,
                    AND PLAINTIFF ATTEMPTS TO WITHDRAW FROM GSC

          80.     Admitted that Pan-Pacific sent an email to Mr. Chan on March 10, 2016. Otherwise,

denied.

          81.     Admitted that Pan-Pacific followed up with another email on March 29, 2016.

Otherwise, denied.

          82.     Admitted that Mr. Chan replied to Pan-Pacific’s March 29, 2016, email. Otherwise,

denied.

          83.     The document attached to Plaintiff’s Complaint as Exhibit G speaks for itself.

Otherwise, denied.

          84.     Admitted that Gold Star had opened multiple restaurants for GSC prior to the letter

being sent. Otherwise, denied.

          85.     Denied.



                                                   8
                Case 6:18-ap-00098-KSJ       Doc 23     Filed 02/15/19     Page 9 of 20



          86.     Admitted that the April 13, 2016, letter sent by GSC OPP presented two options.

Otherwise, denied.

          87.     The document attached as Exhibit G speaks for itself. Otherwise denied.

          88.     Admitted that a letter was sent to Pan-Pacific on July 27, 2016. Otherwise, denied.

          89.     Denied.

          90.     Denied.

          91.     Admitted that a letter was sent to Pan-Pacific on July 27, 2016. Otherwise, denied.

          92.     Denied.

          93.     Admitted that Clearwater sent a letter to the Chans and Gary Chan. Otherwise,

denied.

          94.     The contents of the letter speak for themselves. Otherwise, denied.

          95.     The contents of the letter speak for themselves. Otherwise, denied.

          96.     Denied.

          97.     Without knowledge and, therefore, denied.

          98.     Denied.

          99.     Denied.

          100.    Denied.

          101.    Denied.

          102.    Denied.

 THE CHANS HAVE CONTINUED THEIR FRAUDULENT SCHEME AND VIOLATED A
      TEMPORARY RERSTRAINING ORDER ISSUED IN THE OHIO ACTION

          103.    Denied that the Chans were involved in wrongful conduct before or after the filing

of the Ohio Action.




                                                   9
           Case 6:18-ap-00098-KSJ          Doc 23     Filed 02/15/19     Page 10 of 20



        104.    Admitted that Plaintiff moved for a temporary restraining order in the Ohio Action.

Otherwise, denied.

        105.    The District Court’s Order speaks for itself. Otherwise, denied.

        106.    Admitted that the TRO was extended. Otherwise, denied.

        107.    Without knowledge and, therefore, denied.

        108.    Admitted that Plaintiff’s April 2, 2018 motion in the Ohio Case was granted.

Otherwise denied.

        109.    Denied.

        110.    Denied.

                      COUNT I - THE DEBT OWED TO PLAINTIFF IS
                   NOT DISCHARGEABLE UNDER 11 U.S.C. § 523(a)(2)(A)

        111.    The Chans reference and reallege their responses to paragraphs 1 through 110 as if

fully set forth herein.

        112.    11 U.S.C. § 523(a)(2)(A) speaks for itself. Otherwise, denied.

        113.    Denied to the extent this allegation implies strict liability for providing incorrect

information under the law and denied that the Debtors intentionally provided incorrect information

to Plaintiff at any time.

        114.    Denied.

        115.    Denied.

        116.    Denied.

        117.    Admitted that the April 13, 2016 letter was sent. Otherwise, denied.

        118.    Admitted.

        119.    Admitted that the April 13, 2016 letter was sent. Otherwise, denied.

        120.    Denied.



                                                 10
           Case 6:18-ap-00098-KSJ         Doc 23     Filed 02/15/19     Page 11 of 20



        121.    Denied.

        122.    Denied.

        123.    Denied.

        124.    Without knowledge and, therefore, denied.

        125.    Denied.

        126.    Denied.

        127.    Denied.

        128.    Denied that the Chans induced Plaintiff to rely on anything. Denied that Plaintiff

did reasonably rely on the representations made by the Chans. Otherwise, without knowledge and,

therefore, denied.

        129.    Denied.

        130.    11 U.S.C. § 523(a)(2)(A) speaks for itself. Otherwise, denied.

        131.    Without knowledge and, therefore, denied.

        132.    11 U.S.C. § 523(a)(2)(A) speaks for itself. Otherwise, denied.

                       COUNT II – THE DEBT OWED TO PLAINTIFF IS
                     NOT DISCHARGEABLE UNDER 11 U.S.C. § 523(a)(2)(B)

        133.    The Chans reference and reallege their responses to paragraphs 1 through 110 as if

fully set forth herein.

        134.    11 U.S.C. § 523(a)(2)(B) speaks for itself. Otherwise, denied.

        135.    Denied to the extent this allegation implies strict liability under the law for

providing incorrect information and denied that the Debtors intentionally provided incorrect

information to Plaintiff at any time.

        136.    Denied.

        137.    Denied.



                                                11
           Case 6:18-ap-00098-KSJ         Doc 23     Filed 02/15/19     Page 12 of 20



        138.    Denied.

        139.    Admitted that the April 13, 2016 letter was sent. Otherwise, denied.

        140.    Admitted.

        141.    Admitted that the July 27, 2016 letter was sent. Otherwise, denied.

        142.    Denied.

        143.    Denied.

        144.    Denied.

        145.    Denied.

        146.    Without knowledge and, therefore, denied.

        147.    Denied.

        148.    Denied.

        149.    Denied.

        150.    Denied that the Chans induced Plaintiff to rely on anything. Denied that Plaintiff

did reasonably rely on the representations made by the Chans. Otherwise, without knowledge and,

therefore, denied.

        151.    Denied.

        152.    11 U.S.C. § 523(a)(2)(B) speaks for itself. Otherwise, denied.

        153.    Without knowledge and, therefore, denied.

        154.    11 U.S.C. § 523(a)(2)(B) speaks for itself. Otherwise, denied.

                      COUNT III – THE DEBT OWED TO PLAINTIFF IS
                     NOT DISCHARGEABLE UNDER 11 U.S.C. § 523(a)(4)

        155.    The Chans reference and reallege their responses to paragraphs 1 through 110 as if

fully set forth herein.

        156.    11 U.S.C. § 523(a)(4) speaks for itself. Otherwise, denied.



                                                12
           Case 6:18-ap-00098-KSJ        Doc 23     Filed 02/15/19     Page 13 of 20



       157.    Denied.

       158.    Denied.

       159.    Denied.

       160.    Denied.

       161.    Denied.

       162.    Denied.

       163.    Denied to the extent this allegation implies strict liability under the law for

providing incorrect information and denied that the Debtors intentionally provided incorrect

information to Plaintiff at any time.

       164.    Denied.

       165.    Denied.

       166.    Denied

       167.    Admitted that the April 13, 2016 letter was sent. Otherwise, denied.

       168.    Admitted.

       169.    Admitted that the July 27, 2016 letter was sent. Otherwise, denied.

       170.    Denied.

       171.    Denied.

       172.    Denied.

       173.    Denied.

       174.    Without knowledge and, therefore, denied.

       175.    Denied.

       176.    Denied.

       177.    Denied.




                                               13
           Case 6:18-ap-00098-KSJ         Doc 23     Filed 02/15/19     Page 14 of 20



        178.    Denied that the Chans induced Plaintiff to rely on anything. Denied that Plaintiff

did reasonably rely on the representations made by the Chans. Otherwise, without knowledge and,

therefore, denied.

        179.    Denied.

        180.    Without knowledge and, therefore, denied.

        181.    11 U.S.C. § 523(a)(4) speaks for itself. Otherwise, denied.

                      COUNT IV – THE DEBT OWED TO PLAINTIFF IS
                     NOT DISCHARGEABLE UNDER 11 U.S.C. § 523(a)(6)

        182.    The Chans reference and reallege their responses to paragraphs 1 through 110 as if

fully set forth herein.

        183.    11 U.S.C. § 523(a)(6) speaks for itself. Otherwise, denied.

        184.    Denied.

        185.    Denied.

        186.    Without knowledge and, therefore, denied.

        187.    11 U.S.C. § 523(a)(6) speaks for itself. Otherwise, denied.

                                        GENERAL DENIAL

        Any individual paragraph that was not specifically admitted above is hereby denied.

                                  AFFIRMATIVE DEFENSES

        Without regard to which party bears the burden of proof and without waiving its right to

require Plaintiff to prove each and every element of each claim asserted in the Complaint, the

Chans assert the following affirmative defenses to the claims set forth in Plaintiff’s Complaint.

The Chans further reserve the right to assert further affirmative defenses and otherwise amend the

affirmative defenses asserted herein.




                                                14
             Case 6:18-ap-00098-KSJ        Doc 23     Filed 02/15/19      Page 15 of 20



                                   First Affirmative Defense
                              (Failure to State a Cause of Action)

        As the Chan’s first affirmative defense, they assert that Plaintiff’s Complaint fails to state

 a cause of action. The claims in Counts I-IV fail to state a claim upon which relief may be granted.

 Specifically, the content and substance of the statements and representations alleged fail to

 support the claims of Plaintiff and fail to establish that the Chans made any material

 misrepresentation to Plaintiff, intentionally, willfully, or maliciously injured Plaintiff, or

 otherwise committed any fraud.

                                  Second Affirmative Defense
                                       (Lack of Fraud)

       As the Chan’s second affirmative defense, they assert that the alleged but unestablished

debts referenced in this matter cannot be found to be non-dischargeable under 11 U.S.C. §

523(a)(2)(A). Specifically, the Chans did not undertake or engage in actual fraud or transmit

fraudulent information to the Plaintiff. As such, the Plaintiff could not rely on materially false

information to make an investment as alleged in the Complaint and Count I should therefore be

dismissed.

                                  Third Affirmative Defense
                     (Lack of False Representations and False Pretenses)

       As the Chan’s third affirmative defense, they assert that the alleged but unestablished debts

referenced in this matter cannot be found to be non-dischargeable under 11 U.S.C. § 523(a)(2)(A).

Specifically, the Chans did not make, and Plaintiff did not rely on false pretenses or false

statements to make the investment alleged in the Complaint and Count I should therefore be

dismissed.




                                                 15
          Case 6:18-ap-00098-KSJ         Doc 23     Filed 02/15/19     Page 16 of 20



                                Fourth Affirmative Defense
                           (Lack of Materially False Information)

      As the Chan’s fourth affirmative defense, they assert that the alleged but unestablished

debts referenced in this matter cannot be found to be non-dischargeable under 11 U.S.C. §

523(a)(2)(B). Specifically, the Chans assert that they did not transmit anything materially false

writing regarding the financial condition of Debtors or an insider to Plaintiff. Absent the

transmission of a materially false writing, there can be no finding that the debts contained in the

instant matter are non-dischargeable.

                                  Fifth Affirmative Defense
                                      (Lack of Reliance)

      As the Chan’s fifth affirmative defense, they assert that the alleged but unestablished debts

referenced in this matter cannot be found to be non-dischargeable under 11 U.S.C. § 523(a)(2)(B).

Specifically, Plaintiff did not reasonably rely on the information transmitted by the Debtors to

Plaintiff. Accordingly, Count II fails and judgment should be entered in favor of the Chans.

                                   Sixth Affirmative Defense
                                  (Lack of Intent to Deceive)

      As the Chan’s sixth affirmative defense, they assert that the alleged but unestablished debts

referenced in this matter cannot be found to be non-dischargeable under 11 U.S.C. § 523(a)(2)(B).

Specifically, the Chans assert that even if they provided information to Plaintiff which was

incorrect respecting the financial condition of the of Debtors or an insider, which they certainly

did not, there was no intent to deceive Plaintiff with such information. Accordingly, because there

was no intent to deceive, Count II fails and judgment should be entered in favor of the Chans.




                                               16
           Case 6:18-ap-00098-KSJ          Doc 23     Filed 02/15/19     Page 17 of 20



                                  Seventh Affirmative Defense
                                 (Lack of Fraud or Defalcation)

       As the Chan’s seventh affirmative defense, they assert that the alleged but unestablished

debts referenced in this matter cannot be found to be non-dischargeable under 11 U.S.C. §

523(a)(4). Specifically, as stated above, the Chans did not make false statements, transmit false

representations, or otherwise engage in fraud that would satisfy the standard of fraud or defalcation

required under the referenced statute. Accordingly, Count III fails and judgment should be entered

in favor of the Chans.

                                   Eighth Affirmative Defense
                                    (Lack of Embezzlement)

       As the Chan’s eighth affirmative defense, they assert that the alleged but unestablished

debts referenced in this matter cannot be found to be non-dischargeable under 11 U.S.C. §

523(a)(4). The Chans did not embezzle the Plaintiff’s funds as a matter of law in connection with

the Chan’s participation in the subject investment and immigration strategy. Accordingly, Count

III fails and judgment should be entered in favor of the Chans.

                                   Ninth Affirmative Defense
                                       (Lack of Larceny)

       As the Chan’s ninth affirmative defense, they assert that the alleged but unestablished

debts referenced in this matter cannot be found to be non-dischargeable under 11 U.S.C. §

523(a)(4). The Chans did not commit larceny as a matter of law in connection with the Chan’s

participation in the subject investment and immigration strategy. Accordingly, Count III fails and

judgment should be entered in favor of the Chans.




                                                 17
           Case 6:18-ap-00098-KSJ           Doc 23     Filed 02/15/19      Page 18 of 20



                                   Tenth Affirmative Defense
                                  (Lack of Fiduciary Capacity)

       As the Chan’s tenth affirmative defense, they assert that the alleged but unestablished debts

referenced in this matter cannot be found to be non-dischargeable under 11 U.S.C. § 523(a)(4).

The Chans did not stand in a fiduciary capacity in regard to the Plaintiff. Absent the Chans standing

in a fiduciary capacity in regard to the Plaintiff, there can be no finding that the debts contained in

this matter are non-dischargeable.

                                 Eleventh Affirmative Defense
                              (Lack of Willful or Malicious Injury)

       As the Chan’s eleventh affirmative defense, they assert that the alleged but unestablished

debts referenced in this matter cannot be found to be non-dischargeable under 11 U.S.C. §

523(a)(6). The Chans did not willfully or maliciously cause an injury to the Plaintiff no does any

evidence exist tending to prove willful or malicious intent. Accordingly, Count IV fails and

judgment should be entered in favor of the Chans.

                                   Twelfth Affirmative Defense

       As the Chan’s twelfth affirmative defense, they assert that Plaintiff’s causes of action are

barred by the doctrine of waiver. Specifically, Plaintiff’s by his own conduct waived the ability

to claim the alleged but unestablished debts referenced in this matter are non-dischargeable.

                                 Thirteenth Affirmative Defense

       As the Chan’s thirteenth affirmative defense, they assert that Plaintiff’s causes of action

are barred by the doctrine of estoppel. Specifically, Plaintiff’s by his own conduct he should be

estopped from now claiming that the alleged but unestablished debts referenced in this matter are

non-dischargeable.




                                                  18
           Case 6:18-ap-00098-KSJ          Doc 23      Filed 02/15/19     Page 19 of 20



                                Fourteenth Affirmative Defense

       As the Chan’s fourteenth affirmative defense, they assert that Plaintiff’s causes of action

are barred by the applicable statute of limitations.

                                  Fifteenth Affirmative Defense

       As the Chan’s fifteenth affirmative defense, they assert that Plaintiff’s causes of action are

barred by the doctrine of unclean hands.

                                  Sixteenth Affirmative Defense

       As the Chan’s sixteenth affirmative defense, they assert that Plaintiff’s causes of action

sounding in fraud are barred for failure to plead the allegations with the requisite particularity.

                                Seventeenth Affirmative Defense

       As the Chan’s seventeenth affirmative defense, they assert that Plaintiff’s causes of action

are barred by the Business Judgment Rule.

       WHEREFORE, Defendants respectfully request that this Court dismiss Plaintiff’s

Complaint, grant Defendants their discharge, and grant any such further relief that the Court

deems proper and just.

         Dated this 15th day of February 2019.

                                               Respectfully submitted,

                                               /s/ John J. Bennett
                                               Michael A. Nardella, Esq.
                                               Florida Bar No. 51265
                                               John J. Bennett, Esq.
                                               Florida Bar No. 98257
                                               NARDELLA & NARDELLA, PLLC
                                               250 E. Colonial Drive, Suite 102
                                               Orlando, FL 32801
                                               (407) 966-2676
                                               mnardella@nardellalaw.com
                                               jbennett@nardellalaw.com
                                               service@nardellalaw.com
                                               ATTORNEYS FOR DEFENDANTS


                                                  19
           Case 6:18-ap-00098-KSJ          Doc 23     Filed 02/15/19   Page 20 of 20



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished

electronically using the Court's CM/ECF system on February 15, 2019 to all creditors and parties

in interest participating in CM/ECF in this instant case.


                                             /s/ John J. Bennett
                                             John J. Bennett, Esq.




                                                 20
